


FOURTH BUSINESS FINANCING MODIFICATION AGREEMENT


This Fourth Business Financing Modification Agreement (“Business Financing
Modification Agreement”) is entered into as of March 6, 2014, and made effective
as of March 1, 2014, by and between BRIDGE BANK, NATIONAL ASSOCIATION (“Lender”)
INUVO, INC., a Nevada corporation (“Parent”), BABYTOBEE, LLC, a New York limited
liability company (“Babytobee”), KOWABUNGA MARKETING, INC., a Michigan
corporation (“Kowabunga”), VERTRO, INC., a Delaware corporation (“Vertro”), and
ALOT, INC., a Delaware corporation (“A LOT” and together with Parent, Babytobee,
Kowabunga and Vertro, each a “Borrower” and collectively, “Borrowers”).


1.    DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may
be owing by Borrowers to Lender, Borrowers are indebted to Lender pursuant to,
among other documents, a Business Financing Agreement, dated March 1, 2012, by
and between Borrowers and Lender, as may be amended from time to time, including
by that certain First Business Financing Modification Agreement dated as of June
29, 2012, that certain Second Business Financing Modification Agreement dated as
of October 11, 2012, and that certain Third Business Financing Modification
Agreement dated as of March 29, 2013 (collectively, the “Business Financing
Agreement”). Capitalized terms used without definition herein shall have the
meanings assigned to them in the Business Financing Agreement.


Hereinafter, all indebtedness owing by Borrowers to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrowers in favor of Lender shall be referred to as the
“Existing Documents.”


2.    DESCRIPTION OF CHANGE IN TERMS.


A.    Modifications to Business Financing Agreement:


i) The following new clause (f) is hereby added to Section 1.12 of the Business
Financing Agreement:


“(f)    Accelerated Repayments. In addition to the repayments of principal and
interest set forth above in Section 1.12(c), Borrowers shall make payments on
the outstanding principal of the Term Loans in the amounts and on the dates as
follows:


Payment Date
Principal Payment Amount
March 10, 2014
$250,000
April 10, 2014
$0
May 10, 2014
$0
June 10, 2014
$0
July 10, 2014
$90,000
August 10, 2014
$140,000
September 10, 2014
$140,000
October 10, 2014
$190,000
November 10, 2014
$190,000
December 10, 2014
$215,000



ii) Section 4.9(g) of the Business Financing Agreement is hereby deleted in its
entirety and replaced by the following:


“(g)    Within 10 business days of the 15th day of each calendar month and the
end of each calendar month (each, a “Testing Date”), a borrowing base
certificate, in form and substance satisfactory to Lender setting Eligible
Receivables and Receivable Amounts thereof as of such Testing Date (Lender
understands and acknowledges that the borrowing base certificate due based on
the 15th day of each calendar month will be on an estimated basis).”


iii) Section 4.15 of the Business Financing Agreement is hereby deleted in its
entirety and replaced by the following:






--------------------------------------------------------------------------------




“4.15    Maintain Borrowers’ consolidated financial condition as follows using
generally accepted accounting principles consistently applied and used
consistently with prior practices (except to the extent modified by the
definitions herein):


(a)    Asset Coverage Ratio, measure monthly of not less than (i) 0.70 to 1.00
for the February 2014 measuring period, (ii) 0.90 to 1.00 for the March 2014 and
April 2014 measuring periods, (iii) 1.00 to 1.00 for the May 2014, June 2014 and
July 2014 measuring periods, and (iv) 1.25 to 1.00 for the August 2014 measuring
period and each monthly measuring period thereafter.


(b)    Debt Service Coverage Ratio, measured monthly on a trailing 3 month
basis, of not less than 1.75 to 1.00 for each measuring period beginning with
the May 2014 measuring period.


(c)    Beginning with the February 2014 measuring period, Borrowers shall not
negatively deviate more than 20% from the approved revenue and adjusted EBITDA
as calculated in the projected plan most recently submitted and accepted by
Lender in its sole discretion.”


iv) The following defined terms are hereby added to Section 12.1 of the Business
Financing Agreement, or amended and restated, as follows:


“EBITDA” means net profit before tax plus interest expense, depreciation expense
and amortization expense.


“Term Loan Maturity Date” means March 10, 2015.


“Term Loan Rate” means a per annum rate equal to the Prime Rate plus 6.00%, plus
an additional 5.00% during any period that an Event of Default has occurred and
is continuing.


‘Testing Date” has the meaning set forth in Section 4.9(g).


3.    CONSISTENT CHANGES. The Existing Documents are each hereby amended
wherever necessary to reflect the changes described above.


4.    PAYMENT OF MODIFICATION FEE. Borrowers shall pay Lender a fee in the
amount of $35,000 (“Modification Fee”), plus all legal fees and out-of-pocket
expenses.


5.    NO DEFENSES OF BORROWERS/GENERAL Release. Each Borrower agrees that, as of
this date, it has no defenses against the obligations to pay any amounts under
the Indebtedness. Each Borrower (each, a “Releasing Party”) acknowledges that
Lender would not enter into this Business Financing Modification Agreement
without Releasing Party’s assurance that it has no claims against Lender or any
of Lender’s officers, directors, employees or agents. Except for the obligations
arising hereafter under this Business Financing Modification Agreement, each
Releasing Party releases Lender, and each of Lender’s and entity’s officers,
directors and employees from any known or unknown claims that Releasing Party
now has against Lender of any nature, including any claims that Releasing Party,
its successors, counsel, and advisors may in the future discover they would have
now had if they had known facts not now known to them, whether founded in
contract, in tort or pursuant to any other theory of liability, including but
not limited to any claims arising out of or related to the Agreement or the
transactions contemplated thereby. Releasing Party waives the provisions of
California Civil Code section 1542, which states:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Business Financing Modification Agreement and the Business
Financing Agreement, and/or Lender’s actions to exercise any remedy available
under the Business Financing Agreement or otherwise.




--------------------------------------------------------------------------------




6.    CONTINUING VALIDITY. Each Borrower understands and agrees that in
modifying the existing Indebtedness, Lender is relying upon such Borrower’s
representations, warranties, and agreements, as set forth in the Existing
Documents. Except as expressly modified pursuant to this Business Financing
Modification Agreement, the terms of the Existing Documents remain unchanged and
in full force and effect. Lender’s agreement to modifications to the existing
Indebtedness pursuant to this Business Financing Modification Agreement in no
way shall obligate Lender to make any future modifications to the Indebtedness.
Nothing in this Business Financing Modification Agreement shall constitute a
satisfaction of the Indebtedness. It is the intention of Lender and Borrowers to
retain as liable parties all makers and endorsers of Existing Documents, unless
the party is expressly released by Lender in writing. No maker, endorser, or
guarantor will be released by virtue of this Business Financing Modification
Agreement. The terms of this paragraph apply not only to this Business Financing
Modification Agreement, but also to any subsequent Business Financing
modification agreements.
7.    CONDITIONS. The effectiveness of this Business Financing Modification
Agreement is conditioned upon payment of the Modification Fee and payment of all
legal fees and expenses in connection with this Business Financing Modification
Agreement.


8.    NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES, AND (C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF
ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF
THE PARTIES.


9.    COUNTERSIGNATURE. This Business Financing Modification Agreement shall
become effective as of March 1, 2014, only when executed by Lender and each
Borrower.


[Balance of Page Intentionally Left Blank]4
[Signature Page to Fourth Business Financing Modification Agreement]
703059.4


























































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrowers and Lender have executed this Fourth Business
Financing Modification Agreement on the day and year above written.




BORROWERS:                    LENDER:


INUVO, INC.                    BRIDGE BANK, NATIONAL ASSOCIATION


By: /s/ Wallace D. Ruiz______________        By: /s/David
Farrell___________________
Name: Wallace D. Ruiz_________________        Name: David
Farrell_____________________
Title: Chief Financial Officer____________        Title: Vice
President-Relationship Manager




BABYTOBEE, LLC


By: /s/ Wallace D. Ruiz______________    
Name: Wallace D. Ruiz_________________    
Title: Chief Financial Officer___________




KOWABUNGA MARKETING, INC.


By: /s/ Wallace D. Ruiz______________    
Name: Wallace D. Ruiz_________________    
Title: Chief Financial Officer___________




VERTRO, INC.


By: /s/ Wallace D. Ruiz______________    
Name: Wallace D. Ruiz_________________    
Title: Chief Financial Officer___________






ALOT, INC.


By: /s/ Wallace D. Ruiz______________    
Name: Wallace D. Ruiz_________________    
Title: Chief Financial Officer___________




